Citation Nr: 0602793	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for eczema of the face and neck.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to June 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision that, 
inter alia, granted service connection and assigned an 
initial 10 percent rating for eczema of the face and neck, 
effective June 25, 2002.  The veteran filed a notice of 
disagreement (NOD) in November 2002 and the RO issued a 
statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal in October 2003.  Although the 
veteran's NOD also extended to the initial, noncompensable 
rating assigned following the grant of service connection for 
bursitis of the right hip, the substantive appeal was limited 
to appealing eczema of the face and neck, and the veteran 
later expressed his intention not to appeal the bursitis 
rating.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

On March 10, 2004, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required. 





REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claim on appeal 
has not been accomplished.

Initially, the Board notes that, although the record contains 
some duty to assist letters, it does not include 
correspondence that specifically addresses the VCAA duties to 
notify and assist-specific to either the claim for service 
connection for eczema or the current claim for higher initial 
rating-or that sufficiently addresses the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The Board also finds that specific additional development of 
the claim on appeal is warranted.

During her March 2004 hearing, the veteran claimed that her 
skin condition was worse during the warm summer months.  It 
is noted that although some of the outpatient treatment 
records associated with the claims file were generated during 
the summer, the only comprehensive VA examinations were 
afforded in April, early June and mid-October, which the 
Board notes are not ordinarily very warm months in 
Connecticut.  Given the nature of the veteran's disability-
which is subject to exacerbation during the summer months, 
the RO should arrange for the veteran to undergo a VA 
dermatology examination during later summer months-
specifically, July, August, or early September.

The veteran is hereby notified that failure to report to a 
scheduled examination, without good cause, may result in a 
denial of her claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice of the examination 
sent to her by the pertinent VA medical facility.

Prior to the arranging for the veteran to undergo further 
examination, the RO must associate with the claims file all 
outstanding VA records.  The claims file includes outpatient 
treatment records from the VA Medical Center (VAMC) in West 
Haven dated from July 12, 2002 to August 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the Board finds that the RO should obtain 
and associate with the claims file any outstanding pertinent 
records of treatment of the veteran for eczema from July 2002 
to the present time, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Adjudication of the claim must include specific consideration 
of determatology treatment records added to the record in 
October 2005 (after the RO's most recent May 2005 
supplemental SOC (SSOC), but before the RO's December 31, 
2005 certification of the appeal to the Board).  See 
38 C.F.R. § 19.31.  The RO must also document its 
consideration of "staged rating" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson, cited to above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC copies of all records of the 
veteran's evaluation and/or treatment for 
her ezema, dated from August 2005 to the 
present.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claim for a higher initial 
rating for eczema of the face and neck.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that she has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA dermatology 
examination, by a physician, at an 
appropriate VA medical facility.  The 
examination should take place in July, 
August, or early September.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

Regarding an active condition, the 
examiner should address whether eczema of 
the face and neck:

a) affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months;

b) affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c) affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or has required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or

d) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion of asymmetry 
of one, two, or three or more features 
(or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to specifically include all additional 
evidence associated with the claims file 
since the December 2004 SSOC) and legal 
authority.  The RO must specifically 
document its consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is appropriate.

8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to her and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


